Citation Nr: 1125121	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right side hernia.  

2.  Entitlement to service connection for a bilateral foot condition, to include pes planus and/or calluses.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active service from July 1978 to August 1981.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  The Veteran relocated during the pendency of this appeal, and original jurisdiction now resides with the VA Regional Office in Milwaukee, Wisconsin (the RO).  See a statement from the Veteran dated in October 2008.  

In a July 2008 letter, the VA Regional Office in San Diego, California notified the Veteran that his claim for a nonservice-connected pension had been denied because his military service did not include "qualifying wartime service."  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, that matter is not in appellate status and will be discussed no further.  

Characterization of an issue on appeal

The Veteran's July 2008 claim asserted that he had bilateral pes planus which was related to his military service.  During the pendency of the Veteran's appeal, the Court issued a decision wherein it held that the scope of a claimed disability includes any disability that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As will be further discussed below, the competent medical evidence of record reflects that the Veteran sought treatment in service for flat feet (pes planus), calluses on both feet and an injury to his left great toe.  Further, the November 2008 VA examination report reflects a current diagnosis of calluses on both feet, and while pes planus was reported, a diagnosis was not rendered because the Veteran failed to report for x-ray tests in connection with the examination.  See the November 2008 VA examination report.  

In light of the medical evidence of record and the Court's holding in Clemons, the Board has expanded the Veteran's claim as stated on the title page of this decision.  

The issues of (1) entitlement to service connection for a bilateral foot condition, to include pes planus and/or calluses, and (2) entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was determined denied admission and deemed unfit for duty in the United States Marine Corps Reserves in April 1983 due to a right, indirect hernia.  

2.  The competent medical and other evidence of record fails to reflect that the Veteran has been diagnosed with a right side hernia during the pendency of the appeal.  


CONCLUSION OF LAW

A right side hernia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ § 101(24), 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, the VA Regional Office in San Diego, California sent a letter to the Veteran dated in July 2008 which fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While this letter was sent to the address provided by the Veteran, it appears that the Veteran did not receive it.  However, the RO sent another copy of this VCAA letter to the Veteran in January 2010.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The January 2010 VCAA letter notified the Veteran of the elements of a service connection claim as well as how VA determines disability ratings and effective dates as per the Court's merged decision Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, it does not appear that the Veteran received complete VCAA notice prior to the initial adjudication of the claim decided herein in January 2009.  However, the January 2010 letter provided him with sufficient VCAA notice, and the veteran's claim was subsequently readjudicated in the March 2010 supplemental statement of the case (SOC).  As such, there was no prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the Veteran's service and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded a VA examination in November 2008 in connection with his claim decided herein.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the November 2008 VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of November 2008 VA examination reflects that the examiner reviewed the Veteran's complete VA claims file, to include his service treatment records, past medical history, recorded his current complaints, and an appropriate physical examination and, concerning the issue decided herein, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for the purposes of adjudicating the issue decided herein.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010).  When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of INACDUTRA as a result of an injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.

Discussion

In this case, the Veteran claimed that he suffers right side hernia.  The Veteran has been less than specific as to whether an in-service incident caused this asserted condition or whether the asserted condition had its onset during a period of active service.  The Veteran's July 2008 claim, January 2010 notice of disagreement and March 2010 substantive appeal are devoid of any specific statement regarding his alleged right side hernia.  

With respect to element (1), a current disability, the medical evidence does not include a current diagnosis of a right side hernia.  The Board notes that the Veteran's VA outpatient treatment records are devoid any instance of complaints of or treatment for a right side hernia.  

Review of the November 2008 VA examination report reflects that the VA examiner, after a review of the Veteran's complete VA claims file and an interview and physical examination of the Veteran, failed to provide a diagnosis of a right side hernia.  Indeed, the clinical evaluation of the Veteran's abdomen specifically noted that no hernia was present.  The Board also notes that the November 2008 VA examiner did not mention that a surgical scar was present from a prior hernia repair surgery.  

The Veteran has been accorded ample opportunity to present medical evidence in support of his claim and has failed to do so.  That is, he has presented no medical evidence which indicates that he has a right side hernia.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he has a currently diagnosed right side hernia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim), overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, there is no evidence which reflects that the Veteran has asserted that he has been diagnosed with a right side hernia during the pendency of the appeal. 

In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, Hickson element (1) has not been met for the Veteran's right side hernia claim, and it fails on this basis alone.

The Board observes that the Veteran's service treatment records reflect that he was discharged from the United States Marine Corps in August 1981.  However, it appears that the Veteran attempted to enlist in the United States Marine Corps Reserve in April 1983.  The Veteran's July 2008 claim reflects that he did not report any Reserve service.  Indeed, an entrance examination report and clinical record dated in April 1983 reflect that the Veteran was not admitted into the United States Marine Corps Reserves because he had a right, indirect hernia which rendered him unqualified for duty.  

Since the Veteran did not serve in the United States Marine Corps, any discussion concerning whether his right, indirect hernia was incurred on ACDUTRA or INACDUTRA is moot.  

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran does not have a current diagnosis of a right side hernia.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance is against the Veteran's claim, and therefore his claim for service connection must be denied.




ORDER

Entitlement to service connection for a right side hernia is denied.  


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The laws and regulations pertaining to service connection have been recounted above and will not be repeated.  

The Veteran claims that he has hypertension and a bilateral foot condition which are causally-related to his service.  The Veteran, again, has been less than specific concerning any possible relationship between these currently-diagnosed conditions and any incident or disease he suffered during service.  

It is uncontroverted that the Veteran has been diagnosed with essential hypertension and calluses on both feet.  See e.g., the November 2008 VA examination report.  Hickson element (1) has been demonstrated with respect to both issues.  

Concerning Hickson element (2), evidence of an in-service disease or injury, the Board notes that the Veteran's service treatment records are replete with instances of complaints of and treatment for bilateral foot conditions, to include lesions, calluses, foot pain, plantar warts, hyperkeratosity and an injury to the Veteran's great left toe.  See service treatment records dated in November 1979, December 1979, February 1980 and November 1980.  

Moreover, while the Veteran's service treatment records fail to reflect that the Veteran was diagnosed with hypertension during his service and the Veteran's August 1981 separation examination report includes a physician's specific notation that the Veteran had "NO history of high blood pressure problems" [emphasis as in the original], the Veteran reported that he had high or low blood pressure in a July 1979 Dental Health Questionnaire and at his August 1981 separation examination.  

Accordingly, Hickson element (2) is arguably met regarding both issues.  

Concerning crucial Hickson element (3), medical nexus, the Board notes that the November 2008 VA examiner failed to provide medical nexus opinions concerning the Veteran's currently-diagnosed hypertension and bilateral foot conditions.  Accordingly, the Board concludes that the November 2008 VA examination is inadequate for the purpose of adjudicating these claims, and a remand is in order.  See Barr, supra; see also 38 C.F.R. § 4.2 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA medical examination.  The Veteran's complete VA claims file should be available to and reviewed by the VA examiner prior to the examination.  Such review should be noted in the VA examination report.  After a complete review of the Veteran's VA claims file, an interview and physical examination of the Veteran, to include any testing deemed necessary, the VA examiner should address the following:  

a.  Is it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that the Veteran has a condition of either of his feet, to include pes planus and/or calluses?  

b.  Concerning any identified condition (bilateral or unilateral), is it at least as likely as not (i.e., meaning likelihood greater of 50% or greater) that such is causally related to his service, to specifically include the Veteran's in-service treatment for foot conditions dated in November 1979, December 1979, February 1980 and November 1980?  

c.  Is the Veteran's hypertension at least as likely as not (i.e., meaning likelihood greater of 50% or greater) causally related to his service?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

If the examiner cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  

2.  The RO/AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for the ordered VA examination could result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


